Exhibit 99.1 DTSReports Third Quarter 2008 Financial Results Agoura Hills, Calif. — November 10, 2008 — DTS, Inc. (Nasdaq: DTSI) today announced financial results for the third quarter and nine months ended September 30, 2008. For the third quarter of 2008, DTS reported revenue from continuing operations of $13.9 million, up 30% from $10.7 million reported for the third quarter of 2007.Included in third quarter 2008 revenues was $1.6 million in royalty recoveries, compared to none in the third quarter of last year.Income from continuing operations for the third quarter of 2008 was $2.0 million, or $0.11 per diluted share, up from $840,000, or $0.05 per diluted share, reported in the prior year’s third quarter. Stock-based compensation expense for the third quarter of 2008 was $1.0 million, or $0.03 per diluted share net of tax, compared to $748,000 or $0.02 per diluted share net of tax, for the third quarter of 2007. For the nine months ended September 30, 2008, the Company reported revenue from continuing operations of $42.0 million, up 16% from $36.2 million for the same period last year.Income from continuing operations was $6.6 million, or $0.36 per diluted share for the nine months ended September 30, 2008, up from $5.2 million, or $0.28 per diluted share, reported for the same period of 2007.Included in the nine month 2008 results was approximately 3.4 million dollars in royalty recoveries, compared to 2.7 million in the same period of 2007. “We are pleased with our final results for the quarter, coming in at the high end or above the preliminary results we announced on October 15,” commented Jon Kirchner, president and CEO of DTS, Inc. “With declining prices and wider availability of Blu-ray products, we are keenly interested in seeing retail sales results for this year’s holiday season. “With respect to guidance, based on initial production reports from a subset of our licensees, we currently believe we are on track to land near the middle of the revenue range of $55 million to $59 million for the year, and toward the low end of the full year EPS range of $0.52 to $0.58 per share. “Overall, we remain cautious about the near-term industry outlook, but we continue to believe in the attractive long-term prospects for the Blu-ray format and for our business.Accordingly, over the past three months we repurchased 700,000 shares of common stock under our recent 1 million share repurchase authorization,” concluded Kirchner. Conference Call Information DTS will broadcast a conference call today, Monday, November 10, 2008, starting at 1:30 p.m. Pacific Time. To access the conference call, dial 866-249-6463 or 303-262-2131 (outside the U.S. and Canada). The live webcast of the call will be available from the Investor Relations section of the Company’s corporate website at www.dts.com.A replay of the webcast will begin two hours after the completion of the call. An audio replay of the call will also be available to investors beginning at 4:30 p.m. Pacific Time on November 10, 2008 through November 17, 2008, by dialing 800-405-2236 or 303-590-3000 (outside the U.S. and Canada) and entering the pass code 11121155#. About DTS DTS, Inc. (NASDAQ: DTSI) is a digital technology company dedicated to delivering the ultimate entertainment experience. DTS decoders are in virtually every major brand of 5.1-channel surround processor, and there are hundreds of millions of DTS-licensed consumer electronics products available worldwide. A pioneer in multi-channel audio, DTS technology is in home theatre, car audio, PC and game console products, as well as DVD-Video, Blu-ray Disc and Surround Music software. Founded in 1993, DTS is headquartered in Agoura Hills, California and has offices in Canada, China, France, Hong Kong, Ireland, Japan, South Korea, Taiwan and the United Kingdom.
